864 So. 2d 1290 (2004)
Monica GFRORER, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D03-282.
District Court of Appeal of Florida, Fifth District.
February 13, 2004.
Monica Gfrorer, Orlando, pro se.
John D. Maher, Deputy General Counsel of Unemployment Appeals Commission, Tallahassee, for Appellee.
MONACO, J.
Monica Gfrorer appeals from an order rendered by the Unemployment Appeals Commission affirming the denial of unemployment benefits. While there are a number of issues raised by Ms. Gfrorer[1], the primary assertion concerns whether she left her employment voluntarily and without good cause attributable to the employer. After careful review of the record, we affirm.
The standard of review of an administrative agency's adjudicative findings is whether those findings are supported by competent, substantial record evidence. If they are, the findings should generally not be disturbed on appeal. See Walukiewicz v. Unemployment Appeals Comm'n, 861 So. 2d 1288 (Fla. 5th DCA 2004); Brown v. Unemployment Appeals Comm'n, 633 So. 2d 36 (Fla. 5th DCA), review denied, *1291 642 So. 2d 1362 (Fla.1994), cert. denied, 513 U.S. 1082, 115 S. Ct. 733, 130 L. Ed. 2d 636 (1995). Whether a claimant leaves employment voluntarily and without good cause attributable to the employer is a question of fact, and a finding should not be reversed if it is based on competent, substantial evidence. See Rozell v. Unemployment Appeals Comm'n, 752 So. 2d 99 (Fla. 2d DCA 2000); Tourte v. Oriole of Naples, Inc., 696 So. 2d 1283, 1285 (Fla. 2d DCA 1997).
Here, the Commission decided adversely to Ms. Gfrorer, and there is substantial competent evidence supporting this determination. Accordingly, we affirm.
AFFIRMED.
SAWAYA, C.J., and GRIFFIN, J., concur.
NOTES
[1]  We have considered the other issues raised by this appeal, but find that they are without merit.